DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 9/16/2020 that has been entered, wherein claims 1-23 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-13, 15-23 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Tanaka et al. (US 2008/0165483 A1).
Regarding claim 1, Tanaka teaches a flexible circuit film(Please see examiner annotated Fig. 21) comprising: 
a base film(F-sub); 
a first power input terminal, a second power input terminal, a first power output terminal set, and a second power output terminal set each disposed on the base film(F-sub); 
an integrated circuit chip(IC, ¶0065) disposed between the first power input terminal and the first power output terminal set, disposed between the second power input terminal and the second power output terminal set, and overlapping the base film(F-sub); 
a first power wiring set disposed on the base film(F-sub), disposed between the first power input terminal and the first power output terminal set, and including a first connection part, wherein the first connection part is disposed between(¶0070)  the base film(F-sub) and the integrated circuit chip(IC, ¶0065) and overlaps the integrated circuit chip(IC, ¶0065); and 
a second power wiring set disposed on the base film(F-sub), disposed between the second power input terminal and the second power output terminal set, and including a second connection part, wherein the second connection part is disposed between(¶0070) the base film(F-sub) and the integrated circuit chip(IC, ¶0065), overlaps the integrated circuit chip(IC, ¶0065), and is spaced from the first connection part in a first direction(please see examiner annotated Fig. 21).

    PNG
    media_image1.png
    534
    848
    media_image1.png
    Greyscale


Regarding claim 2, Tanaka teaches the flexible circuit film of claim 1, wherein the first power wiring set further includes a first power input wire and a first power output wire set, wherein the first power input wire electrically couples the first power input terminal to the first connection part, and wherein the first power output wire set electrically couples(capacitive coupling, ¶0090) the first connection part to the first power output terminal set(please see examiner annotated Fig. 21).

Regarding claim 3, Tanaka teaches the flexible circuit film of claim 2, wherein the second power wiring set further includes a second power input wire and a second power output wire set, wherein the second power input wire electrically couples the second power input terminal to the second connection part, and wherein the first power output wire set electrically couples(capacitive coupling, ¶0090) the second connection part to the second power output terminal set(please see examiner annotated Fig. 21).

Regarding claim 5, Tanaka teaches the flexible circuit film of claim 1, further comprising: 
data input wires; 
data output wires; 
data input terminals respectively electrically coupled to the data input wires; and 
data output terminals respectively electrically coupled to the data output wires(please see examiner annotated Fig. 21).

Regarding claim 6, Tanaka teaches the flexible circuit film of claim 5, further comprising: 
first-group connectors(BMP1, ¶0090); and 
second-group connectors(BMP2, ¶0065) disposed between the first-group connectors(BMP1, ¶0090) and the data output terminals, 
wherein the data input wires are electrically coupled to the first-group connectors(BMP1, ¶0090), respectively, and 
wherein data output wires of at least a first subset of the data output wires are electrically coupled to the second-group connectors(BMP2, ¶0065), respectively(please see examiner annotated Fig. 21).

Regarding claim 8, Tanaka teaches the flexible circuit film of claim 5, wherein the base film(F-sub) includes a first area and a second area abutting the first area, wherein the first power output terminal set and a first subset of the data output terminals are disposed on the first area, and wherein the second power output terminal set and a second subset of the data output terminals are disposed on the second area(please see examiner annotated Fig. 21).

Regarding claim 9, Tanaka teaches the flexible circuit film of claim 8, wherein the base film(F-sub) further includes a third area, wherein the second area is positioned between the first area and the third area, wherein the first power output terminal set and the second power output terminal set are disposed outside the third area, and wherein a third subset of the data output terminals is disposed on the third area(please see examiner annotated Fig. 2).

    PNG
    media_image2.png
    533
    586
    media_image2.png
    Greyscale

Regarding claim 10, Tanaka teaches the flexible circuit film of claim 1, further comprising: 
a third power input terminal, a fourth power input terminal, a third power output terminal set, and a fourth power output terminal set each disposed on the base film(F-sub); 
a third power wiring set disposed on the base film(F-sub), electrically coupling the third power input terminal to the third power output terminal set, and including a third connection part, wherein the third connection part is disposed between the base film(F-sub) and the integrated circuit chip(IC, ¶0065) and overlaps the integrated circuit chip(IC, ¶0065); and 
a fourth power wiring set disposed on the base film(F-sub), electrically coupling the fourth power input terminal to the fourth power output terminal set, and including a fourth connection part, wherein the fourth connection part is disposed between the base film(F-sub) and the integrated circuit chip(IC, ¶0065) and overlaps the integrated circuit chip(IC, ¶0065), and wherein the first connection part, the second connection part, the third connection part, and the fourth connection part are spaced from each other(please see examiner annotated Fig. 2 and 21, wherein the 3rd elements are the same as 1st elements and the 4th elements are the same as the 2nd elements).

Regarding claim 11, Tanaka teaches the flexible circuit film of claim 1, the first power wiring set and the second power wiring set(please see examiner annotated Fig. 2).  
The limitation of a first power voltage is applied to the first power wiring set, and wherein a second power voltage different from the first power voltage is applied to the second power wiring set is a recitation how the product/device is being used. The first power wiring set and the second power wiring set as defined in Tanaka could be used in the manner claimed (i.e. the first power wiring set and the second power wiring set of Tanaka could be used so that a first power voltage is applied to the first power wiring set, and wherein a second power voltage different from the first power voltage is applied to the second power wiring set) and thus Tanaka anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 12, Tanaka teaches a display apparatus(Please see examiner annotated Fig. 2) comprising: 
a display panel(Sub 1) comprising pixels(PX), comprising a second pad electrode set(not shown, bumps of semiconductor chip ¶0065), and configured to display an image(¶0060); 
a first flexible circuit film(DD, ¶0065) disposed adjacent to the display panel(Sub 1); and 
a driving circuit unit(PCB, ¶0062) comprising a first pad electrode set(not shown, bumps of PCB, ¶0065) and disposed adjacent to the flexible circuit film(DD, ¶0065), 
wherein the first flexible circuit film(DD, ¶0065) comprises(DD, ¶0065): 
a first base film(F-sub); 
a first power input terminal(please see examiner annotated Fig. 21), a second power input terminal, a first power output terminal set, and a second power output terminal set each disposed on the first base film(F-sub), wherein the first power input terminal and the second power input terminal are disposed adjacent(¶0065) to the first pad electrode set(not shown, bumps of PCB, ¶0065), and wherein the first power output terminal set and the second power output terminal set are disposed adjacent(¶0065) to the second pad electrode set(not shown, bumps of semiconductor chip ¶0065); 
a first integrated circuit chip(IC, ¶0065) disposed between the first power input terminal and the first power output terminal set, disposed between the second power input terminal and the second power output terminal set, and overlapping the first base film(F-sub); 
a first power wiring set disposed on the first base film(F-sub), disposed between the first power input terminal and the first power output terminal set, and including a first connection part, wherein the first connection part is disposed between(¶0070)  the first base film(F-sub) and the first integrated circuit chip(IC, ¶0065) and overlaps the first integrated circuit chip(IC, ¶0065); and 
a second power wiring set disposed on the first base film(F-sub), disposed between the second power input terminal and the second power output terminal set, and including a second connection part, wherein the second connection part is disposed between(¶0070)  the first base film(F-sub) and the first integrated circuit chip(IC, ¶0065), overlaps the first integrated circuit chip(IC, ¶0065), and is spaced from the first connection part in a first direction(please see examiner annotated Fig. 21).

Regarding claim 13, Tanaka teaches the display apparatus of claim 12, wherein the first power wiring set further includes a first power input wire electrically coupling the first power input terminal to the first connection part and includes first power output wire set electrically coupling(capacitive coupling, ¶0090) the first connection part to the first power output terminal set, and 
wherein the second power wiring set further includes a second power input wire electrically coupling the second power input terminal to the second connection part and includes second power output wire set electrically coupling(capacitive coupling, ¶0090) the second connection part to the second power output terminal set(please see examiner annotated Fig. 21).

Regarding claim 15, Tanaka teaches the display apparatus of claim 12, wherein the flexible circuit film further comprises: 
data input wires; 
data output wires; 
data input terminals respectively electrically coupled to the data input wires; and 
data output terminals respectively electrically coupled to the data output wires(please see examiner annotated Fig. 21).

Regarding claim 16, Tanaka teaches the display apparatus of claim 15, wherein the display panel further comprises data lines(DL connected to W2, ¶0060), a first power voltage wiring set(DL connected to first power output terminal set W3, ¶0060, ¶0068, please see examiner annotated Fig. 21) and a second power voltage wiring set(DL connected to second power output terminal set W3, ¶0060, ¶0068, please see examiner annotated Fig. 21), 
wherein the data output terminals are electrically coupled to the data lines(DL connected to W2, ¶0060), respectively(¶0062), wherein the first power output terminal set is electrically coupled to the first power voltage wiring set, and 
wherein the second power output terminal set is electrically coupled to the second power voltage wiring set(please see examiner annotated Fig. 21).

Regarding claim 17, Tanaka teaches the display apparatus of claim 16, wherein the pixels includes a first pixel(PX), wherein the first pixel(PX) comprises a first electrode(pixel electrode, ¶0060), a light emitting layer(light emitting layer of OLED, ¶0064), and a second electrode(counter electrode, ¶0060), and wherein a power output terminal of the second power output terminal set is electrically coupled(¶0068) to the second electrode(counter electrode, ¶0060).

Regarding claim 18, Tanaka teaches the display apparatus of claim 12, further comprising: 
a second flexible circuit film(DD, ¶0065) electrically connecting the display panel to the driving circuit unit(PCB, ¶0062), wherein the second flexible circuit film(DD, ¶0065) comprises: 
a second base film(F-sub); 
a third power input terminal, a fourth power input terminal, a third power output terminal set, and a fourth power output terminal set each disposed on the second base film(F-sub), wherein the third power input terminal and the fourth power input terminal are electrically coupled to the third pad electrode set, and wherein the third power output terminal set and the fourth power output terminal set are electrically coupled to the fourth pad electrode set; 
an second integrated circuit chip(IC, ¶0065) disposed between the third power input terminal and the third power output terminal set, disposed between the fourth power input terminal and the fourth power output terminal set, and overlapping the second base film(F-sub); 
a third power wiring set disposed on the second base film(F-sub), electrically coupling the third power input terminal to the third power output terminal set, and including a third connection part, wherein the third connection part is disposed between the second base film(F-sub) and the second integrated circuit chip(IC, ¶0065) and overlaps the second integrated circuit chip(IC, ¶0065); and 
a fourth power wiring set disposed on the second base film(F-sub), electrically coupling the fourth power input terminal to the fourth power output terminal set, and including a fourth connection part, wherein the fourth connection part is disposed between the second base film(F-sub) and the second integrated circuit chip(IC, ¶0065), overlaps the second integrated circuit chip(IC, ¶0065), and is spaced from the third connection part in the first direction(please see examiner annotated Fig. 2 and 21, wherein the 3rd elements are the same as 1st elements and the 4th elements are the same as the 2nd elements).

Regarding claim 19, Tanaka teaches the display apparatus of claim 18, wherein the first flexible circuit film(DD, ¶0065) and the second flexible circuit film(DD, ¶0065) at least partially overlap each other, and wherein a row of terminals of the first power output terminal set is parallel to a row of terminals of the third power output terminal set(please see examiner annotated Fig. 2 and 21, wherein the 3rd elements are the same as 1st elements and the 4th elements are the same as the 2nd elements).

Regarding claim 20, Tanaka teaches a display apparatus(Please see examiner annotated Figs. 2) comprising: 
a display panel(Sub 1) having pixels(PX) and configured to display an image(¶0062); 
a driving circuit unit(PCB, ¶0062); and 
a flexible circuit film(DD, ¶0065, please see examiner annotated Fig. 21) disposed between the display panel(Sub 1) and the driving circuit unit(PCB, ¶0062), 
wherein the flexible circuit film(DD, ¶0065) comprises: 
a base film(F-sub); 
an integrated circuit chip(IC, ¶0065) disposed on the base film(F-sub); 
a first power wiring set including a first connection part disposed between(¶0070)  the integrated circuit chip(IC, ¶0065) and the base film(F-sub); and 
a second power wiring set including a second connection part disposed between(¶0070)  the integrated circuit chip(IC, ¶0065) and the base film(F-sub), the second connection part being spaced from the first connection part(please see examiner annotated Fig. 21).

The limitation of a driving circuit unit(PCB, ¶0062) configured to provide a first power voltage and a second power voltage different from the first power voltage, a flexible circuit film(DD, ¶0065) configured to transmit the first power voltage and the second power voltage to the display panel(Sub 1), a first power wiring set configured to receive the first power voltage and a second power wiring set configured to receive the second power voltage is a recitation how the product/device is being used. The driving circuit unit(PCB, ¶0062), flexible circuit film(DD, ¶0065), first power wiring set and second power wiring set as defined in Tanaka could be used in the manner claimed (i.e. d driving circuit unit(PCB, ¶0062), flexible circuit film(DD, ¶0065), first power wiring set and second power wiring set of Tanaka could be used to provide a first power voltage and a second power voltage different from the first power voltage, to transmit the first power voltage and the second power voltage to the display panel(Sub 1),  to receive the first power voltage and  to receive the second power voltage, respectively and thus Tanaka anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 21, Tanaka teaches an display apparatus(Please see examiner annotated Fig. 2) comprising: 
a display panel(Sub 1) comprising a display area, pixels(PX), a peripheral area, and pad electrodes(not shown, terminals of TFT substrate, ¶0065), wherein the pixels(PX) are configured to display an image(¶0062) and are disposed in the display area, wherein the peripheral area abuts the display area, and wherein the pad electrodes(not shown, terminals of TFT substrate, ¶0065) are disposed in a first direction in the peripheral area(not shown, wherein the terminals of TFT substrate follow the terminals of W2, ¶0065); and 
a flexible circuit film(DD, ¶0065, please see examiner annotated Fig. 21) disposed adjacent to the peripheral area of the display panel(Sub 1), wherein the flexible circuit film(DD, ¶0065) comprises: 
a base film(F-sub); 
data wires, a first power wiring set, and a second power wiring set each disposed on the base film(F-sub); 
first power output terminals disposed adjacent to the first power wiring set; 
second power output terminals disposed adjacent to the second power wiring set; and data output terminals disposed adjacent to the data wires, respectively, and 
wherein the first power output terminals, the second power output terminals, and the data output terminals are disposed in the first direction along an edge of the base film(F-sub) and are disposed adjacent to the pad electrodes(not shown, terminals of TFT substrate, ¶0065), respectively(please see examiner annotated Fig. 21).

Regarding claim 22, Tanaka teaches the display apparatus of claim 21, wherein the base film(F-sub) includes a first area and a second area disposed in the first direction, wherein the first power output terminals and a first subset of the data output terminals are disposed on the first area, and wherein the second power output terminals and a second subset of the data output terminals are disposed on the second area.

Regarding claim 23, Tanaka teaches the display apparatus of claim 22, wherein the flexible circuit film(DD, ¶0065) further comprises: 
a third power wiring set and a fourth power wiring set; 
third power output terminals electrically coupled to the third power wiring set; and fourth power output terminals electrically coupled to the fourth power wiring set, wherein the base film(F-sub) further includes a third area and a fourth area disposed in the first direction and neighboring the first area and the second area, 
wherein the third power output terminals and a third subset of the data output terminals are disposed on the third area, and 
wherein the fourth power output terminals and a fourth subset of the data output terminals are disposed on the fourth area(please see examiner annotated Fig. 2 and 21, wherein the 3rd elements are the same as 1st elements and the 4th elements are the same as the 2nd elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0165483 A1) in view of Cho et al. (US 2007/0012774 A1) herein Cho ‘74.
Regarding claim 4, Tanaka teaches the flexible circuit film of claim 3, wherein the first power output wire set includes a first power output wire(W3 of 1st output wire set), wherein the second power output wire set includes a second power output wire(W3 of 2nd output wire set),please see examiner annotated Fig. 21).

Tanaka is silent in regards to the first power input wire is wider than the first power output wire in the first direction and wherein the second power input wire is wider than the second power output wire in the first direction.

Cho ’74 teaches a flexible circuit film(Fig. 5) wherein the first power input wire(left 220, ¶0032) is wider than the first power output wire(left 290, ¶0032) in the first direction and wherein the second power input wire(right 220, ¶0032) is wider(Fig. 5) than the second power output wire(right 290, ¶0032) in the first direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka, so that the first power input wire is wider than the first power output wire in the first direction and wherein the second power input wire is wider than the second power output wire in the first direction, as taught by Cho ‘74, in order to reduce EMI and line resistance associated with the input wires(¶0049-50).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0165483 A1) in view of Cho et al. (US 2019/0164877 A1) herein Cho ‘77.
Regarding claim 7, Tanaka teaches the flexible circuit film of claim 6,but is silent in regards to third-group connectors, wherein the second-group connectors(BMP2, ¶0065) are disposed between the third-group connectors and the data output terminals, and wherein data output wires of a second subset of the data output wirings are electrically coupled to the third-group connectors, respectively.

Cho ’77 teaches a flexible circuit film(Fig. 3) comprising third-group connectors(terminals of 352, ¶0050, please see examiner annotated Fig. 3), wherein the second-group connectors(terminals of 352, ¶0050) are disposed between the third-group connectors(terminals of 352, ¶0050) and the data output terminals(362, ¶0041), and wherein data output wires(352, ¶0041) of a second subset of the data output wirings(352, 354, ¶0041) are electrically coupled to the third-group connectors(terminals of 352, ¶0050), respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka, to include third-group connectors, wherein the second-group connectors are disposed between the third-group connectors and the data output terminals, and wherein data output wires of a second subset of the data output wirings are electrically coupled to the third-group connectors, respectively, as taught by Cho ’77, so that the number of input pads may be reduced to half the number of input pads than in at least some chip on film architectures and so the signal transmission path is independent of the data signal path for control signals and image data(¶0053).

    PNG
    media_image3.png
    483
    539
    media_image3.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2008/0165483 A1) in view of Kim et al. (US 2017/0287814 A1)
Regarding claim 14, Tanaka teaches the display apparatus of claim 12, but is silent in regards to a first anisotropic conductive film disposed between the first power input terminal and the first pad electrode set(not shown, bumps of PCB, ¶0065) and electrically coupling the first power input terminal to a pad electrode(not shown, bumps of PCB, ¶0065) of the first pad electrode set(not shown, bumps of PCB, ¶0065); and 
a second anisotropic conductive film disposed between the first power output terminal set and the second pad electrode set(not shown, bumps of semiconductor chip ¶0065) and electrically coupling the first power output terminal set to some pad electrodes(not shown, bumps of semiconductor chip ¶0065)  of the second pad electrode set(not shown, bumps of semiconductor chip ¶0065).

Kim teaches a display apparatus(Fig. 1A) comprising a first anisotropic conductive film(600 between 430 and IPIN, ¶0035) disposed between the first power input terminal(IPIN, ¶0035) and the first pad electrode set(430, ¶0035) and electrically coupling the first power input terminal(IPIN, ¶0035) to a pad electrode(430, ¶0035) of the first pad electrode set(430, ¶0035); and a second anisotropic conductive film(600 between 530 and OPIN, ¶0035) disposed between the first power output terminal set(OPIN, ¶0035) and the second pad electrode set(530, ¶0035) and electrically coupling the first power output terminal set(OPIN, ¶0035) to some pad electrodes(530, ¶0035) of the second pad electrode set(530, ¶0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka, to include a first anisotropic conductive film disposed between the first power input terminal and the first pad electrode set and electrically coupling the first power input terminal to a pad electrode of the first pad electrode set; and a second anisotropic conductive film disposed between the first power output terminal set and the second pad electrode set and electrically coupling the first power output terminal set to some pad electrodes  of the second pad electrode set, as taught by Kim, so that an electrical conduction path may be formed in a direction of electrodes (i.e., substantially a perpendicular direction), while insulation may be provided in a direction of a space between the electrodes (i.e., a horizontal direction)(¶0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892